tcmemo_2013_107 united_states tax_court joseph e laciny and mary a laciny petitioners v commissioner of internal revenue respondent docket no filed date william randolph shump for petitioners bradley c plovan and nancy m gilmore for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court continued year penalties sec_6663 deficiency mrs laciny dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number sec_6662 mr laciny dollar_figure big_number big_number big_number the issues for decision are whether petitioners failed to report certain income during the years at issue whether mrs laciny is liable for a civil_fraud penalty under sec_6663 or alternatively whether she and mr laciny are liable for an accuracy-related_penalty under sec_6662 for each year at issue and whether the period of limitations on assessment expired before respondent issued the notice_of_deficiency findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference when they filed their petition petitioners resided in maryland petitioners’ business petitioners started sta-cool air conditioning heating inc sta-cool in date during the years at issue they were sta-cool’s operating managers continued rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar and the sole shareholders mary thompson was employed as sta-cool’s bookkeeper as part of her duties she paid company expenses by writing company checks which mrs laciny usually signed mary thompson had no signature_authority to sign sta-cool’s business checks mrs laciny reviewed and maintained sta-cool’s accounting_records and instructed its accountants including mary thompson as to which accounting ledger accounts various expenses should be charged to and how they should be classified under mrs laciny’s direction sta-cool manipulated its books_and_records and paid on petitioners’ behalf personal expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively mrs laciny also caused sta-cool to reimburse petitioners certain amounts for personal expenses during these same years during through mrs laciny caused sta-cool to pay petitioners a total of dollar_figure dollar_figure dollar_figure and dollar_figure respectively not including reimbursements and other nontaxable payments on their individual tax returns however petitioners reported income from sta-cool totaling dollar_figure dollar_figure dollar_figure and dollar_figure respectively for these same years the parties have stipulated these amounts we have been unable however to duplicate these amounts from the evidence in the record in petitioners lent sta-cool dollar_figure so that it could satisfy a judgment lien that cobb construction co held purportedly in repayment of this loan sta- cool paid petitioners dollar_figure in and dollar_figure in on their joint income_tax return petitioners reported dollar_figure of interest_income with respect to this loan during the years at issue petitioners owned two properties in clinton maryland and white plains maryland the business properties which they rented to sta-cool for business purposes on petitioners’ and tax returns they reported receiving rental income totaling dollar_figure dollar_figure dollar_figure and dollar_figure respectively during its fiscal years ended date through sta-cool reported deductions for rent paid of dollar_figure dollar_figure dollar_figure and dollar_figure respectively for the years at issue shelby bowles c p a prepared petitioners’ and sta- cool’s income_tax returns using information that mrs laciny provided mrs laciny’s criminal case in mrs laciny was indicted under sec_7206 and u s c sec_2 for filing false individual and corporate_income_tax returns for tax years through in a superseding indictment filed on date mrs laciny was charged with conspiracy under u s c sec_371 filing false individual income_tax returns for tax years and filing false corporate_income_tax returns for fiscal years ended date and under sec_7206 and aiding_and_abetting under title u s c sec_2 on date mrs laciny signed a plea agreement attached to which was a statement of facts which she signed and a worksheet calculating the total unreported diverted funds mrs laciny pleaded guilty to two counts of filing false individual income_tax returns under sec_7206 for tax years and and two counts of filing false corporate_income_tax returns under sec_7206 for and pursuant to her plea agreement mrs laciny was sentenced to months and day of prison and year of supervised release she was also ordered to pay restitution of dollar_figure as part of the plea agreement and the attached statement of facts that she signed mrs laciny admitted that from through to enhance her mr laciny was not criminally indicted and was not a party to the plea agreement mrs laciny voluntarily agreed to the plea agreement and confirmed under oath that the plea agreement and the statement of facts were accurate and truthful mrs laciny agreed to pay this amount as a calculated tax loss for criminal purposes the amount included additional sta-cool corporate taxes due and owing for fye date through on date the u s district_court for the district of maryland entered an order of satisfaction stating that the ordered restitution including principal interest and costs was paid settled and satisfied lifestyle and reduce her personal and corporate_income_tax liability she diverted sta-cool moneys using several different methods she admitted that she willfully filed false tax returns for tax years and under penalty of perjury that she did not believe the returns to be true and correct as to every material matter and that she knew that she was hiding income and that she would have to pay taxes on it when she reported it mrs laciny admitted that from through she diverted amounts from sta-cool to pay for personal items and services and failed to include these amounts as income on her personal income_tax returns she admitted that she diverted additional funds from sta-cool by repaying herself more than she lent the business and that she failed to report certain rental income on her personal income_tax returns she also admitted that she caused sta-cool to unlawfully deduct as corporate expenses some amounts that were diverted to her personal_use mrs laciny admitted that she diverted dollar_figure in dollar_figure in dollar_figure in and dollar_figure in these amounts were dollar_figure for fye date dollar_figure for fye date dollar_figure for fye date and dollar_figure for fye date notice_of_deficiency in the notice_of_deficiency respondent determined that petitioners failed to report rental income of dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively income from sta-cool of dollar_figure dollar_figure and dollar_figure for tax years and respectively income from personal expenses listed on sta-cool’s corporate returns of dollar_figure dollar_figure dollar_figure and dollar_figure for fiscal years ended date and respectively and dollar_figure of income from the overpayment of the cobb construction loan for tax_year respondent determined that mrs laciny was liable for the sec_6663 fraud_penalty and that mr laciny was liable for the sec_6662 accuracy-related_penalty i burden_of_proof opinion the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that they are erroneous rule a 290_us_111 in the case of the fraud_penalty under sec_6663 the commissioner bears the burden_of_proof sec_7454 rule b sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s proper tax_liability and the taxpayer has complied with all substantiation requirements maintained all records and cooperated with all reasonable requests then the commissioner shall have the burden_of_proof with respect to that issue credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in the taxpayer’s favor absent any contrary evidence see 116_tc_438 petitioners argue that pursuant to sec_7491 the burden_of_proof has shifted to respondent and that uncertainty on any issue in this case should be resolved in their favor we disagree as discussed in more detail infra petitioners have failed to introduce credible_evidence to support their claims with respect to any of respondent’s proposed adjustments consequently sec_7491 does not operate to shift the burden_of_proof sec_7491 is effective for court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of pub_l_no sec a stat pincite the record does not establish when the examination commenced that gave rise to this case respondent does not allege that it commenced before date and for this purpose we assume that it did not ii deficiency in their brief petitioners contend that respondent made various errors in the notice_of_deficiency we will address each alleged error separately a constructive dividends respondent determined that petitioners’ unreported income from sta-cool their personal expenses reported on sta-cool’s returns and sta-cool’s overpayment of the cobb construction loan are taxable to petitioners as constructive dividends petitioners argue that sta-cool had insufficient current or accumulated_earnings_and_profits to support characterizing these distributions as dividends funds that a corporation distributes to a shareholder with respect to its stock are taxed to the shareholder as dividends to the extent of the corporation’s earnings_and_profits sec_301 sec_316 any excess is considered to be a nontaxable return_of_capital to the extent of the shareholder’s basis in the in the notice_of_deficiency respondent determined that petitioners failed to report a total of dollar_figure of income received from sta-cool during the years at issue in his reply brief respondent concedes that petitioners’ unreported income should be reduced by dollar_figure for tax_year dollar_figure for tax_year and dollar_figure for tax_year petitioners do not dispute that they received unreported income in the amounts determined after taking into account respondent’s concessions and have not otherwise shown error in these determinations taking into account respondent’s concessions we conclude that petitioners failed to report dollar_figure of income from sta-cool during the years at issue corporation and any remaining amount is taxable to the shareholder as a gain from the sale_or_exchange of property see sec_301 and 89_tc_1280 characterization of a distribution as a dividend does not depend upon a formal dividend declaration see 552_us_421 truesdell v commissioner t c pincite see also 368_f2d_439 9th cir aff’g tcmemo_1965_84 corporate funds that a controlling shareholder diverts to personal_use are generally characterized as constructive distributions to the shareholder for tax purposes see 598_f2d_525 9th cir aff’g in part rev’g in part tcmemo_1976_147 strong v commissioner tcmemo_2005_125 such a diversion may occur where a controlling shareholder causes a corporation to pay his or her personal expenses and the payment is made without expectation of repayment or without a bona_fide intent that it be in repayment of a shareholder loan see 115_tc_172 see also noble v commissioner f 2d pincite 266_f2d_698 9th cir aff’g in part rev’g in part and remanding tcmemo_1957_129 petitioners’ only evidence of sta-cool’s earnings_and_profits is sta-cool’s corporate_income_tax returns for the years at issue but mrs laciny admitted that she falsified sta-cool’s corporate_income_tax returns and petitioners offered no credible_evidence to establish sta-cool’s current or accumulated_earnings_and_profits for the years at issue petitioners have failed to meet their burden of proving that there were insufficient earnings_and_profits to support respondent’s determinations in the notice_of_deficiency see truesdell v commissioner t c pincite petitioners also failed to prove that any of the constructive distributions represent nontaxable returns of capital we sustain respondent’s determinations that petitioners’ unreported income from sta-cool their personal expenses reported on sta-cool’s return and sta- cool’s overpayment of the cobb construction loan are taxable to petitioners as constructive dividends b loans to and from officers petitioners argue that respondent’s adjustments do not account for loans to and from officers as reflected on sta-cool’s tax returns petitioners also argue that any amounts they received from sta-cool as loans should not be treated as income finally petitioners argue that the loan accounts on sta-cool’s balance sheets do not accurately reflect petitioners’ contributions and that these amounts should be increased respondent argues that he properly accounted for loans to and from officers and reduced petitioners’ unreported income accordingly petitioners have failed to meet their burden of proving error in respondent’s determination on this record we find that respondent properly accounted for loans to and from officers in computing petitioners’ unreported income from sta- cool c unreported rental income petitioners argue that respondent’s calculation of rental income paid to them for tax_year is overstated by dollar_figure we agree finding the dollar_figure error to be due to a transcription error between respondent’s calculations and his summary sheet taking this error into account we find that for petitioners failed to report rental income of dollar_figure instead of dollar_figure as determined in the notice_of_deficiency petitioners argue that respondent overstated rental income paid to them directly in tax years and by dollar_figure dollar_figure and dollar_figure respectively because of respondent’s counting certain checks twice petitioners are mistaken although respondent’s summary sheet lists some checks twice they appear to be listed this way to account separately for amounts paid with regard to each separate rental property and are correctly totaled respondent concedes however that because of a computational error the amount of petitioners’ unreported income for should be dollar_figure instead of dollar_figure as determined in the notice_of_deficiency iii sec_6663 penalty respondent determined that mrs laciny is liable for the sec_6663 penalty for tax years and a elements if any part of any underpayment of a tax required to be shown on a return is due to fraud there is an addition to the tax of of the portion of the underpayment that is attributable to fraud see sec_6663 when a joint_return at trial petitioners’ counsel argued that mrs laciny’s restitution payment should be applied to petitioners’ deficiencies respondent’s counsel agreed that the restitution payment should be applied to any deficiencies determined by this court but argued that the restitution payment has no effect on the redetermination of petitioners’ deficiencies in this case the district_court in ordering that mrs laciny make restitution payments as part of the judgment did not determine petitioners’ civil tax_liability and did not bar respondent from assessing a greater amount of civil tax_liability against petitioners or from assessing civil_fraud penalties accordingly petitioners’ deficiency or underpayment is not affected by the restitution payment see 419_f3d_829 8th cir aff’g tcmemo_2003_332 hicks v commissioner tcmemo_2011_180 is filed the penalty does not apply to a spouse unless some part of the underpayment is due to the fraud of that spouse sec_6663 the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b ‘when fraud is determined for each of several years respondent’s burden applies separately for each of the years ’ maciel v commissioner tcmemo_2004_28 quoting temple v commissioner tcmemo_2000_337 aff’d 62_fedappx_605 6th cir aff’d in part rev’d in part on other grounds 489_f3d_1018 9th cir to prove fraud the commissioner must establish that an underpayment exists and some portion of the underpayment is attributable to fraud 96_tc_858 aff’d 959_f2d_16 2d cir the commissioner cannot satisfy his burden of proving fraud by relying upon the taxpayer’s failure to establish error in the determination of deficiencies 94_tc_654 if the commissioner proves that any portion of an underpayment_of_tax is attributable to fraud the entire underpayment shall be treated as attributable to fraud except that if the taxpayer establishes by a preponderance of evidence that any portion of the underpayment was not attributable to fraud the fraud_penalty shall not apply to that portion of the underpayment sec_6663 underpayment to prove the existence of an underpayment the commissioner may not rely on a taxpayer’s failure to carry his or her burden_of_proof with respect to the underlying deficiency parks v commissioner t c pincite the commissioner must prove only that an underpayment exists and not the precise amount of the underpayment dileo v commissioner t c pincite a taxpayer’s conviction pursuant to sec_7206 estops him or her from contesting that an underpayment exists for the years at issue in the criminal case see 796_f2d_303 9th cir aff’g tcmemo_1984_601 kemp v commissioner tcmemo_2004_153 mrs laciny’s criminal conviction under sec_7206 estops her from contesting that an underpayment exists for tax years and with regard to tax years and mrs laciny acknowledged under oath and while represented by counsel that on their and returns petitioners did not report all of their income and that this unreported income was subject_to significant federal_income_tax this acknowledgment establishes underpayments by petitioners see 683_f2d_1285 9th cir ford v commissioner tcmemo_2005_18 further respondent introduced evidence showing that during tax years and petitioners failed to report income from their rental properties from the personal expenses paid_by sta-cool and from sta-cool directly the record clearly establishes that there was an underpayment of petitioners’ tax for each year at issue fraud fraud is an intentional wrongdoing designed to evade tax believed to be owing 116_tc_79 see 829_f2d_828 9th cir aff’g tcmemo_1986_223 61_tc_249 aff’d 519_f2d_1121 5th cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record 69_tc_391 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir fraud is not to be presumed or based upon mere suspicion see 92_tc_661 wainwright v commissioner tcmemo_1993_302 because direct proof of a taxpayer’s intent is rarely available however fraudulent intent may be established by circumstantial evidence 182_f3d_275 4th cir aff’g tcmemo_1996_452 813_f2d_1289 4th cir 80_tc_1111 the taxpayer’s entire course of conduct may be examined to establish the requisite intent see 56_tc_213 53_tc_96 an intent to mislead may be inferred from a pattern of conduct 394_f2d_366 5th cir aff’g tcmemo_1966_81 circumstances that may indicate fraudulent intent commonly referred to as badges_of_fraud include but are not limited to understating income maintaining inadequate records giving implausible or inconsistent explanations of behavior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities providing incomplete or misleading information to one’s tax preparer giving testimony that lacks credibility filing false documents including filing false income_tax returns failing to file tax returns and dealing in cash 317_us_492 39_f3d_658 6th cir aff’g and remanding on other grounds tcmemo_1992_616 899_f2d_164 2d cir 877_f2d_1364 8th cir aff’g tcmemo_1987_412 bradford v commissioner f 2d pincite 91_tc_874 although no single factor is necessarily sufficient to establish fraud a combination of several factors may constitute persuasive circumstantial evidence of fraud bradford v commissioner f 2d pincite petzoldt v commissioner t c pincite analysis starting as early as mrs laciny intentionally engaged in schemes to divert sta-cool moneys to enhance her lifestyle and reduce her personal and corporate_income_tax liabilities mrs laciny caused sta-cool to pay third parties for petitioners’ personal expenses and reclassified the payments as deductible business_expenses she caused sta-cool to reimburse petitioners for personal expenses as if they were business_expenses she intentionally failed to report sta- cool’s payments of petitioners’ personal expenses as income on petitioners’ income_tax returns she failed to report the diverted income that she and mr laciny received on their joint income_tax returns she caused sta-cool to pay petitioners dollar_figure purportedly in repayment of a dollar_figure loan while reporting dollar_figure as interest and she caused petitioners to deliberately omit a substantial amount of rental income from their joint income_tax returns these actions are all badges_of_fraud mrs laciny pleaded guilty under sec_7206 to filing false individual income_tax returns for tax years and mrs laciny also pleaded guilty under sec_7206 to filing false corporate tax returns on behalf of sta- cool for tax years and such a conviction is highly persuasive evidence that mrs laciny intended to evade tax for those years see morse v commissioner f 3d pincite stefansson v commissioner tcmemo_1994_ avery v commissioner tcmemo_1993_344 miller v commissioner tcmemo_1989_461 mrs laciny admitted in her plea agreement and the attached statement of facts that she willfully filed false income_tax returns for tax years and under penalty of perjury that she did not believe the returns to be true and correct as to every material matter and that she knew that she owed substantially more taxes than she reported petitioners argue that mrs laciny’s conviction and plea agreement are not persuasive evidence of fraud because she never had a trial in her criminal case had inadequate legal advice felt pressured to sign the agreement and did not and does not agree with the allegations in the agreement and the statement of facts attached to it there is no material difference however between a judgment of conviction based on a guilty plea and one rendered after a trial on the merits 43_tc_68 smith v commissioner tcmemo_1995_402 aff’d without published opinion 116_f3d_492 11th cir mrs laciny voluntarily agreed to the plea agreement and confirmed under oath that the plea agreement and the statement of facts were accurate and truthful she cannot credibly contest those admissions now we find the plea agreement and the statement of facts to be highly persuasive evidence of fraud furthermore during the years at issue mrs laciny reviewed and maintained sta-cool’s accounting_records and instructed sta-cool’s accountants including mary thompson as to which accounting ledger accounts various expenses should be charged and how they should be classified these actions allowed mrs laciny to conceal income and maintain inadequate records her claim of accounting ignorance is undercut by the fact that it was under her direction that sta-cool paid personal expenses on petitioners’ behalf during the years at issue mrs laciny also provided all of the information that shelby bowles relied upon in preparing petitioners’ and sta-cool’s tax returns mrs laciny has admitted that this information was incomplete and misleading mrs laciny’s testimony regarding her belief that all of the unreported income was a return_of_capital investments made in prior years contradicts her earlier admission that she knew she was hiding income and that she would have to pay taxes on the income when she reported it such inconsistent explanations and lack of credibility in testimony are badges_of_fraud petitioners argue that mrs laciny’s acts lack the specific intent necessary to support a finding of fraud by clear_and_convincing evidence they argue that mrs laciny was not trained to enter information into sta-cool’s accounting program and that she relied on mary thompson to maintain sta-cool’s books_and_records and shelby bowles to prepare sta-cool’s and petitioners’ tax returns they also argue that there was no fraud because mrs laciny believed that all of the unreported income was a return_of_capital investments made in prior years finally petitioners argue that mrs laciny was at most unsophisticated and clumsy we do not find petitioners’ arguments convincing for the reasons explained above we find and conclude that respondent has established by clear_and_convincing evidence that a portion of petitioners’ underpayment was attributable to mrs laciny’s fraud for each of the years at issue petitioners have failed to show that any portion of the underpayment was not attributable to fraud accordingly we sustain respondent’s determination that mrs laciny is liable for the sec_6663 penalty for each year at issuedollar_figure respondent concedes that mr laciny is not liable for the sec_6662 accuracy-related_penalty for any year in which mrs laciny is liable for the sec_6663 fraud_penalty iv statute_of_limitations petitioners timely filed individual federal_income_tax returns for tax years and respondent mailed the notice_of_deficiency on date petitioners allege that the period of limitations on assessment has expired for each year at issue generally the amount of any_tax must be assessed within three years after a return is filed see sec_6501 in the case of a false_or_fraudulent_return with the intent to evade tax however tax may be assessed at any time sec_6501 in the case of a joint_return proof of fraud against either spouse tolls the limitations_period as to both spouses see 56_tc_982 aff’d 470_f2d_87 1st cir evans v commissioner tcmemo_2010_199 aff’d __ fed appx __ wl 9th cir date as previously discussed respondent proved by clear_and_convincing evidence that mrs laciny filed petitioners’ tax returns for the years at issue with the fraudulent intent to evade tax accordingly respondent is not time barred from assessing tax_liabilities against petitioners for any of the years at issue see romer v commissioner tcmemo_2001_168 we have considered all other arguments advanced by petitioners for a contrary result and find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
